                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHUNG MOORE,                                    )
                                                )
      Plaintiff,                                )
                                                )
 v.                                             )    Case No. 16-CV-1239-NJR-GCS
                                                )
 RYAN ZIEGLER, JOSEPH                           )
 NEWCOMB, AIMEE L. LANG,                        )
 RICHARD HARRIS, KIMBERLY                       )
 BUTLER, and MICHAEL MONJE,                     )
                                                )
       Defendants.                              )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

      Pending before the Court is a motion for summary judgment filed by Defendants

Kimberly Butler, Richard Harris, and Michael Monje (Doc. 74). Plaintiff Shung Moore

(“Moore”) filed a pro se response in opposition to the motion (Doc. 93). Also pending is a

motion for summary judgment recently filed by Defendant Aimee Lang (Docs. 101-103),

which Moore concedes should be granted (Doc. 104). For the following reasons, the Court

grants in part and denies in part the motion for summary judgment filed by Defendants

Butler, Harris, and Monje and grants the motion filed by Defendant Aimee Lang.

                                      BACKGROUND

      Moore, an inmate at Menard Correctional Center, brought this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. On August 1, 2018,

the undersigned district judge allowed Moore’s first amended complaint to be filed and

to proceed on the following claims:

                                      Page 1 of 19
          Count 1-        Defendant Ziegler used excessive force against Moore when
                          he pulled on the handcuff lead, thus wrenching Moore’s arms
                          and shoulders downward on July 25, 2014, in violation of the
                          Eighth Amendment’s prohibition on cruel and unusual
                          punishment;

          Count 2 –       Defendant Newcomb failed to intervene when Defendant
                          Ziegler used excessive force against Moore on July 25, 2014,
                          in violation of the Eighth Amendment’s prohibition on cruel
                          and unusual punishment;

          Count 3-        Defendant Harris used excessive force on Moore on July 30,
                          2014, when Defendant Harris put Moore’s handcuffs on too
                          tight in violation of the Eighth Amendment’s prohibition on
                          cruel and unusual punishment;

          Count 4-        Defendant Monje and Defendant Butler negligently failed to
                          preserve evidence when they did not maintain the video tape
                          surveillance footage of the assault allegedly perpetrated by
                          Defendant Ziegler and Defendant Newcomb in violation of
                          Illinois State law;

          Count 5-        Defendant Harris retaliated against Moore on August 20,
                          2014, when he placed handcuffs on him too tight in violation
                          of the Eighth Amendment’s prohibition on cruel and unusual
                          punishment; 1 and

          Count 6-        Defendant Lang was deliberately indifferent to Moore’s
                          injuries after the alleged assault when she refused to take
                          steps to ensure that Moore received medical treatment in
                          violation of the Eighth Amendment.

(Doc. 76).

          Defendants Butler, Harris, and Monje move for summary judgment on Counts 3,

4, 5 arguing the claims against Defendant Harris are barred by the statute of limitations;

the evidence Moore has with respect to Defendant Harris is not sufficient for liability



1   The record reflects that the incident occurred on August 3, 2014, not August 20, 2014.

                                                Page 2 of 19
under either the Eighth Amendment or the First Amendment; or alternatively, Defendant

Harris is entitled to qualified immunity. Lastly, Defendants argue Moore’s claim for

negligent spoliation against Defendant Monje and Defendant Butler is barred by state

law sovereign immunity and the claim fails on the merits.

                                      RELEVANT FACTS

       The following facts are taken from the record and presented in the light most

favorable to Moore, the non-moving party, and all reasonable inferences are drawn in his

favor. See Ricci v. DeStefano, 557 U.S. 557, 586 (2009).

       Moore claims Defendant Harris cuffed him tightly because Defendant Harris

works closely with Defendant Ryan Zeigler. Moore previously accused Defendant

Ziegler of handcuffing him too tightly and assaulting him. Further, Moore claims that

Defendant Harris cuffed him tightly in retaliation for filing a grievance against Defendant

Ziegler, for making a complaint against correction staff in general, and for requesting an

Internal Affairs (“IA”) investigation into the officers’ conduct.

       On July 27, 2014, Moore filed an emergency grievance regarding an assault by

Defendant Ziegler and Defendant Joseph Newcomb. Moore also sent a letter to

Defendant Butler on July 27, 2014, requesting the review and preservation of any video

tape evidence regarding his assault by Defendant Ziegler and Defendant Newcomb. On

July 29, 2014, Officer Andrew Spiller of IA interviewed Moore regarding his assault by

Defendant Ziegler and Defendant Newcomb.

       On July 28, 2014, Defendant Butler emailed Andrew Spiller about Moore: “Claims

he was assaulted by C/O Zieglar on 6 gallery, north 2 on the 25th … [sic] Please interview

                                         Page 3 of 19
the inmate and review the tapes. Let me know what you find.” (Doc. 74-2, p. 3). On July

29, 2014, Officer Spiller responded to Defendant Butler:

      Offender MOORE B12832 was interviewed this morning and the following
      information was obtained:
      On the 25th July on the 3-11 shift, he was escorted from his cell (N2-6-45) for
      insulin. After exiting the cell, he asked C/O Zieglar (escorting officer) if he
      could loosen his cuffs. Zieglar stated they were fine and did not loosen the
      cuffs. They continued to the infirmary. After he entered the infirmary C/O
      Newcomb stated “What’s up, MOORE?” Moore replied “Dealing with this
      Jackass.” Referring to C/O Ziegler. MOORE received his insulin shot and was
      escorted out of the infirmary. MOORE believes right before they entered the 6
      gallery, by the sergeants desk, Zieglar stopped him and stated “I’ll show you
      who’s a jackass, nigger.” They then entered the gallery and began walking
      towards the cell. C/O Zieglar asked for another C/O to meet him over the
      radio. C/O Newcomb showed up and assisted with the escort. When they
      arrived at his cell, they pushed him into the cell, but maintained control of his
      lead cuff threw the chuckhole. MOORE stated he was then yanked backwards
      and his arms were forced out of the chuckhole. MOORE stated the way they
      did it, was excessive. MOORE was not sure if Newcomb assisted or if it was
      only C/O Zieglar. MOORE stated his cuffs then “popped” off and he fell
      towards the front of the cell.

      All available camera footage was reviewed:
      The back of 6 gallery camera currently does not work, therefore there is no
      footage of offender MOORE being placed back in his cell N2-6-45.
      Two cameras on the gallery, both point at . . . captured Officer Ziegler
      escorting offender MOORE from and back to his cell. During the small
      windows of footage, C/O Ziegler does not appear to be showing any
      aggression towards offender MOORE. When they walk past the second
      camera . . . towards offender Moore’s cell N2-6-45, Officer Newcomb can be
      seen walking past the camera approximately 30 seconds later.

(Doc. 74-2, ps. 2-3).

       On July 30, 2014, Defendant Harris came to Moore’s cell and told him to “step up

to the damn chuck hole and cuff up,” using an aggressive tone. Defendant Harris placed

handcuffs on Moore causing him “crushing pain” and an immediate throbbing sensation



                                        Page 4 of 19
in both of his wrists. Thereafter, Defendant Harris told Officer Loucks “thanks” and

Defendant Harris walked off. Officer Loucks then escorted Moore to medical past

Defendant Ziegler who stated in an aggressive tone, “those cuffs ain’t to tight for you, are

they?” Sometime after Moore arrived at medical, Officer Loucks loosened the cuffs at

Moore’s request.

       Moore testified that he had deep handcuff impressions on his wrists that looked

like ridges because the handcuffs were clamped to the bone. Moore had been forced to

endure this pain for about fifteen minutes until Officer Loucks eventually loosened the

handcuffs. Even though there was no blood or cuts on Moore’s wrists from this incident,

it was only five days removed from the July 25th incident, when Moore claimed that

Defendant Ziegler and Defendant Newcomb assaulted him by yanking on his handcuffs

in a purposeful and aggressive manner. Moore claimed that, after the July 25th incident,

he experienced chronic numbness and that he could not use his hands. Moore further

testified that he did not receive medical attention until August 11th—at which time he

was found to have scar tissue damage on his wrists.

       At the time of the July 30th incident, Defendant Harris was working the shower

detail. As part of that detail, officers are required to cuff and transport inmates in

segregation from their cells to the shower. Defendant Ziegler was also on the shower

detail at the time and typically worked with Defendant Harris on that detail five days a

week. On the day of the July 30th incident, however, Officer Loucks was charged with

escorting Moore to the infirmary for his insulin shot. Because Officer Loucks was the



                                       Page 5 of 19
transport officer, it would have been his responsibility (not Defendant Harris’s) to cuff

Moore for purposes of transport.

          On August 3, 2014, Moore saw Defendant Harris in the medical unit and

Defendant Harris said to Moore: “[y]ou gonna keep [expletive] staring at me?” and told

Moore: “[T]urn around and face the [expletive] wall.” Moore contends that Defendant

Harris began to retaliate against him by coming to his cell and making comments to him

about filing a grievance and putting handcuffs on him.

          On August 3, 2014, Moore submitted an emergency grievance to the Warden

against Defendant Harris for excessive use of force. Moore claims he did not receive a

response. Also on August 3, 2014, Moore sent an emergency grievance to the Warden

against Defendant Harris for retaliation. Moore claims he did not receive a response. On

August 13, 2014, Moore filed a second emergency grievance against Defendant Harris for

excessive force, to which he did receive a response. 2 Also on August 13, 2014, Moore filed

a second emergency grievance against Defendant Harris for retaliation and intended it

for his correctional counselor, but it was incorrectly sent to the Grievance Office and

returned to Moore on August 14, 2014.

          On August 8, 2014, Defendant Butler received a phone message concerning

Moore’s claims that Defendant Ziegler assaulted him. Defendant Butler ordered that

Moore be seen by medical staff and ordered Defendant Monje to determine if there was

staff misconduct.



2   This grievance was received August 19, 2014, and states “Refer to IA.”

                                               Page 6 of 19
       An August 14, 2014 Memorandum sent to Moore from the grievance officer states:

“Subject: Grievance (s) dated 8/13/14 regarding Staff conduct” and “The attached is

being returned for the reason(s) listed below: directly contradicts which records a

different log for the same date of August 14, 2014.”

       Moore states he sent grievances regarding Defendant Harris on September 4 and

October 9, 2014, which were duplicate grievances of his August 3, 2014 grievances. Moore

contends that these also went unanswered. On February 26, 2015, Moore sent grievances

regarding Defendant Harris to the Administrative Review Board (“ARB”). On March 31,

2015, the ARB rejected these grievances because they were untimely.

                                     LEGAL STANDARD

       Summary judgment is proper only if the moving party can demonstrate there is

no genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law. See FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). Any

doubt as to the existence of a genuine issue of fact must be resolved against the moving

party. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); Lawrence v. Kenosha Cnty.,

391 F.3d 837, 841 (7th Cir. 2004).

       A moving party is entitled to judgment as a matter of law where the non-moving

party “has failed to make a sufficient showing on an essential element of h[is] case with

respect to which []he has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). A party asserting that a fact is genuinely disputed must support that assertion by

citing to particular materials in the record or by showing that the materials in the record

                                        Page 7 of 19
do not establish the absence of a genuine dispute. See FED. R. CIV. P. 56. If the non-moving

party does not show evidence exists that would reasonably allow a fact-finder to decide

in its favor on a material issue, the court must enter summary judgment against the non-

moving party. See Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

       The Seventh Circuit has stated summary judgment is “the put up or shut up

moment in a lawsuit, when a party must show what evidence it has that would convince

a trier of fact to accept its version of the events.” Steen v. Myers, 486 F.3d 1017, 1022 (7th

Cir. 2007) (quoting Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 859 (7th Cir. 2005)).

                                             ANALYSIS

I.     Statute of Limitations

       Defendant Harris argues that all of Moore’s claims against him are barred by the

applicable statute of limitations and that tolling does not apply to Moore’s claims because

he did not properly exhaust his claims against Defendant Harris. Specifically, Defendant

Harris argues that the statute of limitations is two years, that Moore’s claims against

Defendant Harris occurred on July 30 and August 3, 2014, and that Moore did not file suit

until November 10, 2016. Moore counters that he timely submitted grievances to which

the prison never responded.

       Claims brought pursuant to Section 1983 borrow the statute of limitations from the

state in which the alleged violation occurred. See Ashafa v. City of Chicago, 146 F.3d 459,

461 (7th Cir. 1998). Illinois has a two-year statute of limitations for personal injury claims.

See 735 ILL. COMP. STAT. § 5/13-202. Thus, the applicable statute of limitations for Section



                                        Page 8 of 19
1983 claims arising in Illinois is two years. See Woods v. Illinois Dep’t of Children and Family

Servs., 710 F.3d 762, 766 (7th Cir. 2013).

       Federal courts also borrow the forum state’s principles of tolling. See Smith v. City

of Chicago Heights, 951 F.2d 834, 839-840 (7th Cir. 1992). Illinois requires tolling by statute

where “the commencement of an action is stayed by injunction, order of a court, or

statutory prohibition.” 735 ILL. COMP. STAT. § 5/13-216. The Seventh Circuit has found

that federal courts must toll the statute of limitations period while an inmate exhausts his

administrative remedies as required by the Prisoner Litigation Reform Act (“PLRA”). See

Johnson v. Rivera, 272 F.3d 519, 522 (7th Cir. 2001). In other words, the statute of limitations

in Section 1983 prisoner lawsuits is tolled while an inmate exhausts the administrative

grievance process. See Klebanowski v. Sheahan, 540 F.3d 633, 639 (7th Cir. 2008); see also

Johnson, 272 F.3d at 522. Tolling begins when the prisoner files his grievance and ends

when the administrative review process is over. See, e.g., Hatch v. Briley, 230 F. App’x 598,

599 (7th Cir. 2007) (noting that time that passed between the plaintiff’s injury and when

he filed his grievance was not part of the tolling period; rather, the tolling period began

the day the plaintiff filed his grievance).

       Equitable tolling is available when a plaintiff shows “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way and

prevented timely filing.” Gray v. Zalecky, 865 F.3d 909, 912 (7th Cir. 2017) (quoting Holland

v. Florida, 560 U.S. 631, 649 (2010)). The court must evaluate the circumstances holistically,

considering “the entire hand that the petitioner was dealt” rather than taking each fact in



                                         Page 9 of 19
isolation. Socha v. Boughton, 763 F.3d 674, 686 (7th Cir. 2014). Equitable tolling is “rare”

but it does not “exist in name only.” Id. at 684. It is instead a “highly fact-dependent area

in which courts are expected to employ flexible standards on case-by-case basis.” Id.

       Here, Moore contends that he repeatedly filed and refiled the same grievances

against Defendant Harris that went unanswered by the prison staff. There is no indication

that the ARB responded to any of the original grievances and the resubmitted grievances

until March 13, 2015 (Doc. 93, p. 80). Once Moore submitted his additional grievances

and did not receive a response, the grievance process became unavailable to him as he

had no further instruction from the ARB. See Dole v. Chandler, 438 F.3d 804, 809 (7th Cir.

2006) (noting that a remedy can be unavailable to a prisoner if the prison does not respond

to the grievance or uses misconduct to prevent a prisoner from exhausting his resources);

see also Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002). On these facts, the Court

finds that Moore did all that he could to exhaust his administrative remedies and that the

time during this period should be tolled for statute of limitations purposes. Thus, with

that tolling, Moore’s lawsuit against Defendant Harris was timely filed.

II.    Excessive Force Claim (Count 3)

       “Correctional officers violate the Eighth Amendment when they use force not in a

good faith effort to maintain or restore discipline, but maliciously and sadistically for the

very purpose of causing harm.” Wilborn v. Ealey, 881 F.3d 998, 1006 (7th Cir. 2018)

(internal quotations omitted). The Seventh Circuit recognizes excessive force claims

based on overly tight handcuffs. See Tibbs v. City of Chicago, 469 F.3d 661, 666 (7th Cir.

2006). This type of claim cannot, however, be predicated on a de minimis use of force. See

                                       Page 10 of 19
DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 1999). Rather, the quantum of force required

for a constitutional violation is that which is “repugnant to the conscience of mankind.”

Hudson v. McMillian, 503 U.S. 1, 10 (1992).

       In determining whether an injury is more than de minimis, “several factors are

relevant, including the need for the application of the force, the amount of force applied,

the threat an officer reasonably perceived, the effort made to temper the severity of the

force used, and the extent of the injury that force caused to an inmate.” Fillmore v. Page,

358 F.3d 496, 504 (7th Cir. 2004). The relevant inquiry is the amount of force used, not the

nature of the plaintiff’s injuries. See Hudson, 503 U.S. at 9; Wilkins v. Gaddy, 559 U.S. 34,

37-38 (2010) (vacating dismissal of excessive-force claim because district court

erroneously focused on extent of injury rather than nature of force applied); see also Reid

v. Melvin, 695 F. App’x 982, 983 (7th Cir. 2017) (stating that “[t]he extent of the plaintiff’s

injury is relevant only insofar as it sheds light on the level of force used.”).

       Defendant Harris relies on Dewalt v. Carter, 224 F.3d 607 (7th Cir. 2000), for the

proposition that Moore failed to show that he suffered more than a de minimis use of force.

In Dewalt, the plaintiff alleged an Eighth Amendment excessive use of force claim against

a correctional officer who shoved the plaintiff towards a doorway and the door frame. Id.

at 610-611. The plaintiff alleged that he suffered bruising on his back, but the prison

medical staff did not note any visible injury and did not order any x-rays. Id. at 611. The

Seventh Circuit held that the district court did not err in dismissing the plaintiff’s

excessive force claim for failure to state a claim. Id. at 620. The Seventh Circuit reasoned



                                        Page 11 of 19
that the correctional officer’s shove was “a single and isolated act, unaccompanied by

further uses of force.” Id. The Seventh Circuit further reasoned that the plaintiff’s injuries

did not appear to be particularly serious. Id. As such, the Seventh Circuit concluded that

the use of force fell short of what was required under the Eighth Amendment. Id.

       The facts here, however, after drawing all inferences in Moore’s favor, are not

analogous to those in Dewalt. Defendant Harris argues that his cuffing of Moore is more

like a single, isolated act, and the use of force was such that would normally be applied

in similar situations. But Defendant Harris’s cuffing of Moore on July 30th was not a

single, isolated act; instead, it was an act that cannot be divorced from the previous July

25th cuffing incident involving Defendant Ziegler and Defendant Newcomb about which

Moore complained. A reasonable juror could conclude that Defendant Harris’s July 30th

cuffing incident was done maliciously and sadistically against Moore because Moore had

previously complained against Defendant Harris’s shower detail partner, Defendant

Ziegler. This is supported by the fact that Defendant Harris, and not Officer Loucks, was

the one who cuffed Moore, even though Officer Loucks was the individual responsible

for transporting Moore to medical. This is further supported by the fact that, as Moore

passed Defendant Ziegler on the way to medical, Defendant Ziegler commented on

whether the cuffs were on too tight. Finally, Moore testified that Defendant Harris would

come into his cell and harass Moore for filing grievances.

       It is also clear that the amount of force used against Moore was far more than the

isolated push suffered by the plaintiff in Dewalt. The Seventh Circuit in Dewalt concluded



                                       Page 12 of 19
that the amount of force used against the plaintiff was de minimis because there did not

appear to be any visible injury to the plaintiff. Here, however, Defendant Harris

purposefully clamped the handcuffs on Moore to the bone causing him a crushing pain

and throbbing sensation in both of his wrists, which lasted for more than fifteen

minutes—until Moore’s handcuffs were loosened. Moore also testified that there were

ridges on his wrists because of the incident. There was also evidence of scar tissue

damage on Moore’s wrists when he was finally seen by medical personnel on August

11th. Thus, a reasonable juror could conclude that the force applied by Defendant Harris

was more than de minimis and was not justified under the circumstances. As such, the

evidence construed in the light most favorable to Moore is sufficient to withstand

summary judgment on the excessive force claim.

III.   Retaliation Claim (Count 5)

       Moore contends that Defendant Harris retaliated against him by handcuffing him

too tight again on August 3, 2014, in violation of his First Amendment rights. To prevail

on his First Amendment retaliation claim, Moore must show that: (1) he engaged in

activity protected by the First Amendment; (2) Defendant Harris took actions that would

deter a person of “ordinary firmness” from engaging in the protected activity; and (3) the

First Amendment activity was at least a “motivating factor” in Defendant Harris’s

decision to take those actions. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). The filing

of a lawsuit is protected by the First Amendment. See Novoselsky v. Brown, 822 F.3d 342,

355 (7th Cir. 2016).



                                         Page 13 of 19
       Here, a reasonable juror could find that Defendant Harris handcuffed Moore too

tight again on August 3, 2014, in retaliation for filing grievances, for filing emergency

grievances, and for sending letters to Defendant Butler. Moore contends that Defendant

Harris subjected him to continuing harassment because of his grievances/complaints.

Moore’s testimony concerning his grievances against Officers Defendant Newcomb and

Defendant Ziegler for the July 25, 2014 assault, his testimony concerning his grievances

against Defendant Harris, the comments that Defendant Harris supposedly made prior

to handcuffing him and the comments that Defendant Harris supposedly made to Moore

after the incidents are sufficient to establish disputes of fact regarding his claim of

retaliation. Thus, the Court also denies summary judgment as to this issue.

IV.   Qualified Immunity

       Further, the undersigned finds that Defendant Harris is not entitled to qualified

immunity. “The doctrine of qualified immunity protects government officials from

liability for civil damages when their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Humphries v. Milwaukee Cnty., 702 F.3d 1003, 1006 (7th Cir. 2012) (citations and quotation

marks omitted).

       As noted above, a jury could find that Defendant Harris violated Moore’s

constitutional rights. Thus, the only remaining question is whether those rights were

clearly established. In 2014, it was clearly established that using handcuffs to inflict

prolonged or unnecessary pain on a prisoner violated the Eighth Amendment, and that

prison officials may not retaliate against inmates for filing grievances. See Ajala v. Tom,

                                      Page 14 of 19
658 F. App’x 805, 806 (7th Cir. 2016); see also Rabin v. Flynn, 725 F.3d 628, 636 (7th Cir.

2013) (holding that officer who knew tight handcuffs would cause arrestee unnecessary

pain not entitled to qualified immunity); see also DeWalt, 224 F.3d at 618 (noting that

prison officials may not retaliate against inmates for filing grievances). Thus, Defendant

Harris is not entitled to qualified immunity on the excessive force claim or the retaliation

claim.

V.       Negligent Spoliation (Count 4)

         Defendant Butler and Defendant Monje argue that this claim is barred by state law

sovereign immunity as they had no duty to preserve the video and that any duty that

could be imputed on them would arise solely because of their employment.

         “Under Illinois law, spoliation of evidence is treated as a negligence action.” Duran

v. Town of Cicero, 653 F.3d 632, 644 (7th Cir. 2011) (citing Boyd v. Travelers Ins. Co., 652

N.E.2d 267, 270–271 (Ill. 1995)); see also Borsellino v. Goldman Sachs Grp., Inc., 477 F.3d 502,

509-510 (7th Cir. 2007) (stating that “negligent spoliation is not itself an independent tort

but rather a type of negligence.”). “Accordingly, a plaintiff claiming spoliation of

evidence must prove that: (1) the defendant owed the plaintiff a duty to preserve the

evidence; (2) the defendant breached that duty by losing or destroying the evidence;

(3) the loss or destruction of the evidence was the proximate cause of the plaintiff’s

inability to prove an underlying lawsuit; and (4) as a result, the plaintiff suffered actual

damages.” Martin v. Keeley & Sons, Inc., 979 N.E.2d 22, 27 (Ill. 2012). Although the “general

rule in Illinois is that there is no duty to preserve evidence,” a “voluntary undertaking”

may give rise to such a duty, particularly where “a reasonable person in the defendant’s

                                         Page 15 of 19
position should have foreseen that the evidence was material to a potential civil action.”

Id. at 28.

        The Illinois State Lawsuit Immunity Act provides that, except as provided in the

Court of Claims Act, among others, the State of Illinois shall not be made a defendant or

party in any court. See 745 ILL. COMP. STAT. § 5/1. The Court of Claims Act requires all

claims against the state “sounding in tort” to be heard in that court. 705 ILL. COMP. STAT.

§ 505/8(d). “[S]tate rules of immunity are binding in federal court with respect to state

causes of action.” Omosegbon v. Wells, 335 F.3d 668, 673 (7th Cir. 2003).

        As such, if Moore’s state law negligent spoliation claim is really against the State

of Illinois itself, rather than against Defendants Monje and Butler, then the claim must be

dismissed without prejudice and litigated in the Illinois Court of Claims. See Jinkins v. Lee,

807 N.E.2d 411, 417 (Ill. 2004). “Whether an action is in fact one against the State, and

hence one that must be brought in the Court of Claims, depends not on the formal

identification of the parties but rather on the issues involved and the relief sought.” Healy

v. Vaupel, 549 N.E.2d 1240, 1247 (Ill. 1990). As it relates to the issues involved, the Illinois

Supreme Court has stated that an action is against the state when there are:

        (1) no allegations that an agent or employee of the State acted beyond the scope of
        his authority through wrongful acts; (2) the duty alleged to have been breached
        was not owed to the public generally independent of the fact of State employment;
        and (3) where the complained-of actions involve matters ordinarily within that
        employee’s normal and official functions of the State . . . .




                                        Page 16 of 19
Id. “Sovereign immunity affords no protection, however, when it is alleged that the

State’s agent acted in violation of statutory or constitutional law or in excess of his

authority.” Nichol v. Stass, 735 N.E.2d 582, 586 (Ill. 2000).

       The Court finds that this claim is barred by sovereign immunity and should have

been filed with the Illinois Court of Claims, because the evidence reveals that this is a

claim against the State of Illinois. Moore argues that the claim is against Defendant Butler

and Defendant Monje in their individual capacities and that they had a duty to him, a

state prisoner, as state supervisory officials to preserve this evidence that was/is material

to a potential civil action. Further, as state supervisory officials charged with maintaining

the facility security surveillance cameras, Moore contends that Defendant Butler and

Defendant Monje were required to ensure that the cameras were fully functional for

security purposes.

       The Court disagrees. The negligent spoliation claim meets all the requirements

outlined in Healy for ascertaining whether a claim is actually against the State. Moore

does not allege that Defendant Butler and Defendant Monje acted outside the scope of

their authority. Rather, Moore contends that Defendant Butler and Defendant Monje

failed to exercise the authority they had through their employment with the State of

Illinois. In addition, whatever duties Defendant Butler and Defendant Monje had to

preserve the video tapes in the prison facility arises solely by virtue of their state

employment. Finally, the claim against Defendant Butler and Defendant Monje involves

matters within their normal functions in the correctional facility. For these reasons, the



                                        Page 17 of 19
Court grants summary judgment and dismisses without prejudice Count 4, as the Illinois

Court of Claims is conferred with the exclusive jurisdiction to hear such a claim.

VI.    Defendant Aimee Lang (Count 6)

       Defendant Lang filed a motion for summary judgment on February 5, 2019

(Docs. 101-103), arguing that she is entitled to judgment as a matter of law because she

was not at work during much of the alleged timeframe and because there is no evidence

showing that Moore ever requested medical treatment from her. On March 15, 2019,

Moore filed a response to the motion (Doc. 104), in which he concedes that there are no

meritorious arguments in opposition to Lang’s motion. In a nutshell, it appears that

Moore named the wrong defendant, and he now seeks to dismiss Lang from the case with

prejudice. Accordingly, the motion filed by Lang is granted, and she is dismissed from

this action with prejudice.

                                      CONCLUSION

       For the reasons set forth above, the Court GRANTS in part and DENIES in part

the motion for summary judgment filed by Defendants Butler, Harris, and Monje

(Doc. 74). The Court denies the motion as to the claims against Defendant Harris in

Counts 3 and 5 and grants the motion as to the claims against Defendant Butler and

Defendant Monje in Count 4. Moore’s claim in Count 4 is DISMISSED without prejudice

as to refiling in the Illinois Court of Claims. Thus, Defendant Butler and Defendant Monje

are DISMISSED without prejudice, and the Clerk of Court is DIRECTED to

TERMINATE these individuals as parties to this case.

       In addition, the motion for summary judgment filed by Defendant Lang (Doc. 101)

                                      Page 18 of 19
is GRANTED, and the claims against her are DISMISSED with prejudice. The Clerk

shall terminate Lang as a party to the case and enter judgment in her favor at the

conclusion of the entire action.

         Magistrate Judge Sison is DIRECTED to recruit counsel to represent Moore at

trial. Once counsel is recruited and enters an appearance, the undersigned will set this

matter for a status conference to select firm dates for a final pretrial conference and jury

trial.

         IT IS SO ORDERED.

         DATED: March 26, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 United States District Judge




                                       Page 19 of 19
